Filed 12/26/13 P. v. Mendoza CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----


THE PEOPLE,                                                                                  C073006

                   Plaintiff and Respondent,                                     (Super. Ct. No. CRF12456)

         v.

FABIAN ROMERO MENDOZA,

                   Defendant and Appellant.




         In accordance with a negotiated plea agreement, defendant Fabian Romero
Mendoza pleaded no contest to committing felony corporal injury to a cohabitant
resulting in a traumatic condition. (Pen. Code, § 273.5, subd. (a).) In exchange, the trial
court imposed the upper term of four years in state prison. At sentencing, the trial court
awarded defendant 113 days’ actual custody credit, plus 112 days’ conduct credit, for a
total of 225 days’ presentence credit against his sentence.
         On appeal, defendant contends and the People concede that the credit award is
incorrect. We agree the credit award is incorrect and defendant is entitled to 228 days’
presentence credit.




                                                             1
      On September 23, 2013, the trial court filed an amended abstract of judgment
awarding defendant 228 days’ presentence credit. Therefore, the error having been
corrected, we dismiss this appeal as moot.



                                      DISPOSITION

      The appeal is dismissed.



                                                     HULL                 , Acting P. J.



We concur:



      DUARTE               , J.



      HOCH                 , J.




                                             2